In a negligence action to recover damages for personal injuries, plaintiff appeals (1) ás limited by his brief, from so much of an order of the Supreme Court, Kings County, dated July 7, 1972, as, upon reargument, adhered to the original decision denying his motion to vacate a dismissal of the action and to restore the case to the Trial Calendar and (2) from a further order of the same court, dated October 16, 1972, which denied plaintiff’s motion for further reargnment. Appeal from order dated October 16, 1972, dismissed, without costs. An order denying reargument of a motion is not appealable. Order dated July 7, 1972, reversed insofar as appealed from, without costs, and plaintiff’s motion to vacate the dismissal and to restore the ease to the trial calendar granted. In our opinion, under the facts and circumstances of this case, plaintiff did not evince a willful intent to abandon his action and the matter should be determined on the merits at trial. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Munder, JJ., concur.